DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 16 is objected to because of the following informalities:
claim 16, line 10, should recite “a first primary flow path”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 18 recites “the division”.  However, it is unclear as to what “division” is being referred to as there is a lack of antecedent basis for “the division”.  For purposes of examination “the division” will be considered - - a division - - .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunoo (US 2009/0215379).
Per claim 1, Matsunoo teaches an air-handling system for a vehicle comprising: 
	an evaporator core (12) disposed in an air-handling casing (11) configured to receive a flow of air therethrough; 
	a heater core (13) disposed in the air-handling casing at a position downstream of the evaporator core with respect to the flow of the air; 
	a primary flow path (A to 17 and B to 17) formed within the air-handling casing leading to a primary zone of a passenger compartment of the vehicle (“a front seat”, para. 0040), 
		the primary flow path divided into 
		a primary cool air pathway (A to 17) receiving air bypassing the heater core and 
		a primary warm air pathway receiving air passing through the heater core (B to 17); and 
	a secondary flow path (C to 18 and D to 18) formed within the air-handling casing leading to a secondary zone of the passenger compartment, 
		the secondary flow path including 
			a secondary cool air  pathway (C to 18) branching from the primary flow path downstream of the evaporator core and 
			a secondary warm air pathway (D to 18) branching from the primary flow path downstream of the heater core, 
				the secondary cool air pathway receiving air bypassing the heater core (the path from C to 18 that does not pass through 13) and the secondary warm air pathway receiving air passing through the heater core (the path from D to 18 that does pass through 13).  
	Per claim 2, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsunoo teaches wherein the secondary cool air pathway (C to 18) branches from the primary flow path at a position upstream of a division of the primary flow path into the primary cool air pathway and the primary warm air pathway (see figures 1 and/or 5 of Matsunoo showing the branching is directly after the evaporator core 12).  
	Per claim 3, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsunoo teaches wherein the secondary cool air pathway (C to 18) is formed by a secondary cool air conduit (40) extending through the air-handling casing (see figure 2 and/or 5 of Matsunoo).  
	Per claim 4, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Matsunoo teaches wherein an inlet end (16a) of the secondary cool air conduit abuts a downstream side of the evaporator core (see figure 1 and/or 5 of Matsunoo showing 16 abutting the evaporator 12).  
	Per claim 5, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Matsunoo teaches wherein the secondary cool air conduit (40) divides the primary cool air pathway (A to 17 and B to 17) into a first primary cool air pathway (pathway 15 on the left as shown in figure 5 of Matsunoo) and a second primary cool air pathway (pathway on the right as shown in figure 5 of Matsunoo).  
	Per claim 6, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsunoo teaches wherein the air-handling casing is formed by cooperation of a primary zone housing (portion of 11 that houses the primary flow path) and a secondary zone housing (portion of 11 that houses the secondary flow path), wherein the primary flow path is defined by cooperation of an interior surface of the primary zone housing (inside surface of 11) and an exterior surface of the secondary zone housing (outside surface of 16) and the secondary flow path is defined by an interior surface of the secondary zone housing (inside surface of 16).  
	Per claim 7, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsunoo teaches wherein the secondary warm air pathway (D to 18) is formed by a secondary warm air conduit (conduit that 23 resides therein) having an inlet end (inlet to conduit that 23 resides therein) branching from the primary warm air pathway (conduit that connects B to 17).  
	Per claim 8, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Matsunoo teaches wherein the inlet end (inlet to conduit that 23 resides therein) of the secondary warm air conduit is disposed immediately downstream of the heater core (13) (see figure 13 showing the inlet to the conduit in which 23 resides therein being immediately after the heater core 13, there are no other intermediate elements between 13 and the inlet end of the secondary warm air conduit).  
	Per claim 11, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsunoo teaches a wall segment (see annotated figure below of figure 3 of Matsunoo) forms a division of the primary flow path into the primary cool air path and the primary warm air path.  

    PNG
    media_image1.png
    442
    538
    media_image1.png
    Greyscale

	Per claim 12, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Matsunoo teaches wherein the primary cool air pathway  (A to 17) and the secondary cool air pathway  (C to 18) are each disposed to a first side of the wall segment (i.e. upper side of the wall segment as shown in annotated figure directly above) while the primary warm air pathway (B to 17) is disposed to a second side (lower side of wall segment as shown in the annotated figure directly above) of the wall segment.  
	Per claim 13, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further Matsunoo teaches wherein the primary flow path (A to 17 and B to 17) includes a primary mixing section (17) disposed downstream of each of the primary cool air pathway (A to 17) and the primary warm air pathway (B to 17), wherein the secondary cool air pathway (C to 18) is disposed between the primary mixing section (17) and the primary warm air pathway (B to 17) .  
	Per claim 14, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsunoo teaches wherein the primary warm air pathway (B to 17) is disposed along a peripheral portion of the air-handling casing (11) (see figure 3 of Matsunoo).  
	Per claim 15, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsunoo teaches  wherein the secondary cool air pathway (C to 18) is routed through the primary warm air pathway (B to 17) of the primary flow path at a position upstream of the heater core (13) (see figure 5) (to clarify, all the pathways begin as the air enters the casing 11 and thus all the pathways are routed “through” one another upstream of the evaporator and heater core).
	Per claim 16, Matsunoo teaches an air-handling system for a vehicle comprising: 
	an evaporator core (12) disposed in an air-handling casing (11) configured to receive a flow of air therethrough; 
	a heater core (13) disposed in the air-handling casing at a position downstream of the evaporator core with respect to the flow of the air; 
	a primary flow path (A to 28, A to 30, B to 28, B to 30) and a secondary flow path (C and D) each formed within the air-handling casing, 
		the primary flow path leading to a primary zone of a passenger compartment of the vehicle (“a front seat”, para. 0040) and 
		the secondary flow path leading to a secondary zone of the passenger compartment of the vehicle (“a rear seat”, para. 0042), 
	the primary flow path divided into 
		a first primary flow path (A to 28 and B to 28) and 
		a second primary flow path downstream (A to 30 and B to 30) of the evaporator core, 
			the first primary flow path divided into 
				a first primary cool air pathway receiving air bypassing the heater core (A to 28) and 
				a first primary warm air pathway receiving air passing through the heater core B to 28), 
			the second primary flow path divided into 
				a second primary cool air pathway receiving air bypassing the heater core (A to 30) and 
				a second primary warm air pathway receiving air passing through the heater core (B to 30), and 
	the secondary flow path (C and D) including 
		a secondary cool air pathway (C) branching from the primary flow path downstream of the evaporator core and 
		a secondary warm air pathway (D) branching from the primary flow path downstream of the heater core, 
			the secondary cool air pathway (C) receiving air bypassing the heater core (See figure 3) and 
			the secondary warm air pathway (D) receiving air passing through the heater core (See figure 3) .  
	Per claim 17, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 16.  Further, Matsunoo teaches wherein the air-handling casing is formed by cooperation of a primary zone housing (portion of 11 that houses the primary flow path) and a secondary zone housing (portion of 11 that houses the secondary flow path), wherein the primary flow path is defined by cooperation of an interior surface of the primary zone housing (inside surface of 11) and an exterior surface of the secondary zone housing (outside surface of 16) and the secondary flow path is defined by an interior surface of the secondary zone housing (inside surface of 16).  
	Per claim 18, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 17.  Further, Matsunoo teaches wherein the secondary zone housing (portion of 11 that houses the secondary flow path) forms a division of the primary flow path into the first primary flow path and the second primary flow path (the wall of 16 forms a division between the primary and the secondary flow path since the wall divides the flow path through 15 and 16).  
	Per claim 19, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 17.  Further, Matsunoo teaches wherein the secondary cool air pathway (C) is formed by a secondary cool air conduit (conduit formed by wall 40) of the secondary zone housing and the secondary warm air pathway (D) is formed by a secondary warm air conduit (conduit from 13 to 18) of the secondary zone housing.  
	Per claim 20, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Matsunoo teaches wherein an inlet end (16a) of the secondary cool air conduit is disposed downstream of the evaporator core (12) and upstream of each of a division of the first primary flow path into the first primary cool air pathway and the first primary warm air pathway and a division of the second primary flow path into the second primary cool air pathway and the second primary warm air pathway (see figure 3 showing the inlet end upstream of all the divisions, thus the inlet end is upstream of each of a division of the first primary flow path into the first primary cool air pathway and the first primary warm air pathway and a division of the second primary flow path into the second primary cool air pathway and the second primary warm air pathway).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunoo (US 2009/0215379) in view of Park et al. (US 2018/0105011).
	Per claim 9, Matsunoo meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matsunoo fails to explicitly teach wherein a primary temperature control door is disposed at a downstream end of each of the primary cool air pathway and the primary warm air pathway, the primary temperature control door configured to control a distribution of the flow of the air between the primary cool air pathway and the primary warm air pathway.  
	However, Park teaches a vehicle air conditioning system including a primary control door (132) disposed at a downstream end of each of a primary cool air path way (see fig. 6) and a primary warm air path way (see fig. 7), the primary temperature control door (132) configured to control a distribution of the flow of air between the primary cool air pathway and the primary warm air pathway (132 controls the amount of air from the cool air pathway and the warm air pathway, thus 132 controls the distribution of air between the primary cool air pathway and the primary warm air pathway) for decreasing manufacturing costs of the system (para. 0049).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a primary control door (132) disposed at a downstream end of each of a primary cool air path way and a primary warm air path way, the primary temperature control door configured to control a distribution of the flow of air between the primary cool air pathway and the primary warm air pathway, as taught by Park in the invention of Matsunoo, in order to advantageously decrease manufacturing costs of the system (para. 0049).
	Per claim 10, Matsunoo, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Matsunoo, as modified, teaches a secondary temperature control door (23) is disposed at a downstream end of each of the secondary cool air pathway (C to 18) and the secondary warm air pathway (D to 18), the secondary temperature control door (23) configured to control a distribution of the flow of the air between the secondary cool air pathway and the secondary warm air pathway (“a second air mix means (23) provided inside the air-conditioning case (11) for adjusting a ratio of flow rates of cool air passing through the second cool air bypass passage (16) and warm air from the heating use heat exchanger (13) mixed at the second air mix chamber (18)”, para. 0009 of Matsunoo).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aoki (US 2003/0066299) teaches an air conditioning system with front and rear ducting.
Goto et al. (US 2009/0117841) teaches a vehicle air conditioning system with separate airflows for front and rear regions of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763